ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_02_EN.txt.                                                                              886




            SEPARATE OPINION OF JUDGE RANJEVA

[Translation]

   Correspondence between Nicaragua’s requests and the subject-matter of the
Judgment — Interim decision on the merits or judgment on a preliminary objec-
tion — Declaration of the validity of the 1928 Treaty — Status of the three
islands and ending of the dispute — Closeness of links between the merits and
the procedural law — Nicaragua’s dual claim : possessory and petitory — Com-
bination of actions in Colombia’s objection — Colombia’s objection not of an
exclusively preliminary character — Risk of conflict of decisions on the exercise
of jurisdiction — Article VI of the Pact of Bogotá and Article 36, paragraph 2,
of the Statute — Inadequate grounds for exclusion of the optional clause.

  1. In its Memorial, Nicaragua requests the Court, in the main pro-
ceedings, to adjudge and declare that :
     “(1) the Republic of Nicaragua has sovereignty over the islands of
          San Andrés, Providencia, and Santa Catalina and the appurte-
          nant islets and cays.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (4) the Bárcenas-Esguerra Treaty signed in Managua on 24 March
          1928 was not legally valid and, in particular, did not provide a
          legal basis for Colombian claims to San Andrés and Providen-
          cia”.
  Colombia, in its first preliminary objection, requests the Court to
adjudge and declare that :
     “(1) under the Pact of Bogotá, and in particular in pursuance of
          Articles VI and XXXIV, the Court declares itself to be without
          jurisdiction to hear the controversy submitted to it by Nicara-
          gua under Article XXXI, and declares that controversy ended”.
  Paragraph 90 of this Judgment states that :
     “the Court finds that it can dispose of the issue of the three islands
     of the San Andrés Archipelago expressly named in the first para-
     graph of Article I of the 1928 Treaty at the current stage of the pro-
     ceedings. That matter [sovereignty over the islands of San Andrés,
     Providencia and Santa Catalina] has been settled by the Treaty.”
   2. The correspondence and similarity in terms of subject-matter being
immediately obvious even to an uninformed reader, the Court has made
its decision to reject these two claims by Nicaragua. It may be pointed
out that the Court has not upheld Colombia’s request by means of a
direct action or ruling, but by dealing with it as an objection. In view of
the submissions in the main proceedings, Colombia could have requested

                                                                              58

          TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)              887

a confirmatory decision in limine both on the validity of the 1928 Treaty
and the attribution of the three islands to Colombia. The Court could
have delivered a preliminary interim finding on the legal merits, in certain
circumstances : if the two Parties were in agreement, if one of the Parties
requested such a decision, and if the Statute and the Rules of Court
allowed it. However, the Respondent did not act in that way ; it chose the
path of preliminary objections, pursuant to Article 79 of the Rules of
Court. The present Judgment responds to Colombia’s first objection by
deciding part of the main proceedings, concerning sovereignty over the
three islands and the validity of the 1928 Treaty. However, this decision
is not a definitive one, since it does not settle the whole of the dispute or
rule on all the claims made in the main proceedings.
   3. Does Colombia’s first preliminary objection possess an exclusively
preliminary character ? The Court has answered this question in the
affirmative. It sees no legal obstacle to prevent it from exercising its juris-
diction. To arrive at this finding, the Judgment has chosen to regard
maritime delimitation as the only real subject of the dispute between the
Parties. The 1928 Treaty, by recognizing Colombia’s sovereignty over the
three islands, put an end to that dispute, so there is no need for a ruling
on the validity or possible nullity of the 1928 Treaty with regard to the
maritime delimitation that has been requested. In the absence of a dis-
pute, and the territorial status of the three islands having been settled by
treaty, there is consequently no reason to adjudicate on the fourth sub-
mission.
   4. In formal and textual terms, the lack of correspondence between the
submissions and the direct consequences of the Judgment leads one to
reflect on the jurisprudence of the Court, as established in the Lockerbie
cases :

        “That objection relates to many aspects of the dispute . . . [T]he
     United Kingdom seeks to obtain from the Court a decision not to
     proceed to judgment on the merits, which would immediately termi-
     nate the proceedings. However, by requesting such a decision, the
     United Kingdom is requesting, in reality, at least two others which
     the decision not to proceed to judgment on the merits would neces-
     sarily postulate . . . The Court therefore has no doubt that Libya’s
     rights on the merits would not only be affected by a decision, at this
     stage of the proceedings, not to proceed to judgment on the merits,
     but would constitute, in many respects, the very subject-matter of
     that decision. The objection raised by the United Kingdom on that
     point has the character of a defence on the merits. In the view of the
     Court, this objection does much more than ‘touch[ing] upon subjects
     belonging to the merits of the case’.” (Questions of Interpretation
     and Application of the 1971 Montreal Convention arising from the
     Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
     Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1998,
     pp. 28-29, para. 50.)

                                                                            59

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)             888

   The Court pointed out that, by raising an objection, the United King-
dom was indirectly seeking a reply which concerned the rights of the
Applicant in the main proceedings and which would have put an end to
the proceedings and the dispute. If the Court ruled on the objection by
the United Kingdom, according to which the resolutions of the Security
Council had rendered the Libyan claims without object, it would inevi-
tably be ruling on the merits ; that would have been the consequence
whether the British objection had been upheld or rejected. However, by
invoking Article 79, the Respondent set in train a procedure which is
designed precisely to prevent the Court from doing this. It found that the
objection did not possess an exclusively preliminary character, not because
of the effects of the decision on the merits of the dispute, but because the
decision would dispose of the merits of the rights at issue, in the context
of a procedure relating to questions of jurisdiction and admissibility.
   5. In the present case, the issue is whether, by closing the debate on the
validity of the 1928 Treaty, the Court was not ruling incidentally on the
merits of Nicaragua’s claims. Clearly, the territorial delimitation first
entailed a response concerning the territorial status of the islands. How-
ever, Colombia’s objection sought to prevent the Court from giving one,
in other words from discussing the substantive provisions of the Treaty
whose validity Nicaragua was contesting, maintaining it to be null and
void. The problem was then twofold : the claim that the Treaty was null
and void, and the blocking of such a finding by the use of Article 79 of
the Rules of Court.
   6. The questioning of the validity of the 1928 Treaty is closely linked
to the territorial status of the islands in the archipelago, San Andrés,
Providencia and Santa Catalina, but it is presented as an independent
claim in Nicaragua’s strategy. Can a State be challenged, through the
courts, as regards the basis for its territorial titles ? The problem stems
from the fact that Nicaragua explicitly stated that its arguments on nul-
lity were confined solely to the jurisdictional debate, and reserved further
complementary arguments on the same issue for the merits phase. But
neither the Respondent nor the Court has questioned it on that issue,
whereas two grounds for nullity have been invoked : coercion and the
violation of the treaty provisions. By ruling in limine and, it would seem,
definitively on the question of the nullity of the 1928 Treaty, the Court’s
decision has been taken without regard for the rule of procedural fair-
ness.
   7. The Court could have upheld such an objection without an exclu-
sively preliminary character if, on the one hand, the Applicant had
brought an improper action — a debatable notion, indeed a non-existent
one, in terms of the Statute and the Rules of Court — and if, on the
other, the Respondent in the main proceedings had put forward such an
argument. These two presumed conditions were not met in the present
case. Assuming that such an action might exist in international law, it can
only be of such a kind, in so far as the rights on the merits are established
in advance, that it cannot have an exclusively preliminary character. It

                                                                          60

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)             889

would be an abuse of process to seek to re-open before the courts an issue
which had already been resolved and to challenge the rights that had
been established. Challenging the very basis of those rights then becomes
a question associated with the legal merits ; it would not be limited to
merely touching upon these, but would go to the very substance of the
right of the Applicant. Since the right of action before the Court has a
consensual basis, it is the consent of the Parties which allows the Court to
exercise its jurisdiction.
   8. By regarding as exclusively preliminary in nature the first part of the
reply to the first preliminary objection concerning the territorial status of
the three islands, so as to settle the dispute on that subject by conven-
tional means, the Judgment incidentally disposes of Nicaragua’s fourth
submission on the merits. The Judgment has ruled directly on the ques-
tion of the validity of the Treaty at the preliminary objections stage.
Relying upon Article XXXIV of the Pact of Bogotá in order to declare
the controversy ended was conceivable, if the nullity of the Treaty as
defective had not been claimed as a separate formal submission. The for-
malistic analysis pursued in the Judgment does not accurately reflect the
overall structure of Nicaragua’s claim, and the Judgment does not con-
sider the real links between the first and fourth submissions.

   9. Nicaragua, in its first submission, was asking the Court to protect
its possession. The request is for a ruling on a possessory claim, its sov-
ereignty over the three islands and the appurtenant islets and cays, and is
an independent submission, aimed at establishing whether or not it holds
a valid legal title. Here, though, Nicaragua’s possessory action was
accompanied by a petitory one. In the main proceedings, the Applicant is
questioning the basis in law : by claiming the nullity of the 1928 Treaty,
Nicaragua is asking the Court to reply to a dual question — is there a
territorial title, and who holds it ? For the same 1928 Treaty is claimed by
Colombia as providing a legal title to San Andrés, Providencia and Santa
Catalina.

   Nicaragua has combined two actions. Colombia opposed this request
with a negative petitory action, seeking the implicit recognition by the
Court, at the incidental proceedings stage, of the validity of the 1928
Treaty, with the inferred consequence that the controversy between the
Parties shall be declared ended, to use the words of the Pact of Bogotá.
   10. The simultaneous presence of two conflicting petitory actions and
a possessory action will have helped to create confusion. In this case,
these disagreements were closely linked to the substance of the pro-
cedural law. Indeed, at a procedural level one can envisage a solution
dealing with the possessory aspect, because of its nature. As regards the
petitory aspect, however, the questions are framed in different terms. In
relation to sovereign title and the 1928 Treaty, the Court was faced with
one action in the form of a claim and another contradicting it. The
Parties made no mistake in this respect, as reflected by the importance

                                                                          61

          TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)               890

given in their exchanges to the issue of the nullity or validity of the 1928
Treaty. This debate brought into question the substance of the law on
sovereignty that is in dispute.
   The Court, by dismissing Nicaragua’s possessory and petitory actions
and acceding to Colombia’s request, has preserved intact this combina-
tion of actions. By a single decision, both sovereign possession and the
title to sovereignty have been determined. It has thus taken the view that
the question of sovereignty over the islands of San Andrés, Providencia
and Santa Catalina was settled by the 1928 Treaty, without noting that
the seemingly procedural actions of the Parties were linked to the dual
nature of the dispute’s subject-matter in this respect. By adopting this
approach, the Judgment has implicitly decided an issue which formed
part of the subject-matter of the dispute : the validity of the territorial
title. Consequently, the question arises of whether a treaty rendered null
and void ex tunc and not ex nunc may still be regarded as in force, in
particular in 1948 and on the date the Application was filed. The Judg-
ment’s consideration of Nicaragua’s conduct is an essential parameter for
determining whether the Treaty was in force in the eyes of the Applicant,
but inasmuch as the objection concerns the nullity and not the oppos-
ability of the said Treaty, the Judgment decides an argument relating to
the legal merits. However, it is absurd to think for a moment that a treaty
could be in force if it is flawed by nullity, notwithstanding the provisions
of Article VI of the Pact of Bogotá.
   11. In these circumstances, the first preliminary objection could not
possess an exclusively preliminary character.
   12. The result of the combination of actions has been the choice of the
Pact of Bogotá alone as the basis of jurisdiction, the effect of which has
been the ending of the controversy between the Parties and the decision
not to entertain the second basis : the optional clauses of Article 36 of the
Statute of the Permanent Court of International Justice.
   13. This latter decision in the Judgment requires some further explana-
tion. An international court is free to choose from among the proposed
bases the one which seems to it the most appropriate for the exercise of
its jurisdiction ; even so, the reasons for its preference have to be explained.
In political terms, the Pact of Bogotá is plausible, but in legal and judicial
terms, the Court, in view of the conclusion reached in the Judgment,
needed to apply the test of non-conflict, in a situation where two inde-
pendent bases of jurisdiction were being claimed. The right of access to
the Court is subject to strict conditions, on the one hand laid down by the
Statute and the Rules of Court, and on the other developed through its
jurisprudence. The law and the exercise of the Court’s jurisdiction are of
a peremptory nature ; when the necessary conditions are met in conten-
tious proceedings, the Court may not dispose of its own jurisdiction. In
this case, therefore, it needed to ensure that there was no risk of conflict
in its decisions. That would have been so if the consideration of the
respective optional declarations had reached a different conclusion : that
the first objection did not possess an exclusively preliminary character.

                                                                             62

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)             891

   14. In paragraph 138, the Judgment sets against the applicability of
the optional clause the absence of a legal dispute in the sense understood
by the Judgment. Logically, in theoretical terms, the optional clause may
still be of use. Since the dispute over the islands is regarded as settled in
the Judgment by a treaty which has already been declared “valid”, does
the Court have jurisdiction to return, by other means, to a matter which
has already been decided ?
   It was essential to give an unequivocal answer to this question in order
to eliminate a possible conflict of decisions.
   The issues thus described and all the arguments set out by the Parties
confirm that the first preliminary objection raised by Colombia does not
possess an exclusively preliminary character.

                                          (Signed) Raymond RANJEVA.




                                                                          63

